Citation Nr: 1420834	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability to include as secondary to the service-connected left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel








INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1964 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office in Oakland, California.  

In correspondence in September 2011 and in October 2011, the Veteran withdrew his request for hearing before a Veterans Law Judge.  

In March 2012, the Board remanded the claim so that the RO could consider the reopened claim on the merits.

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).  .


REMAND

In accordance with the Board's remand in March 2012, the Veteran was afforded a VA examination in May 2012.  The examination is inadequate to decide the applicable theories of service connection and further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:-

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 




Whether it is at least as likely as not (probability of 50 percent) that the current right knee disability is:

a).  Related to an injury in service as described by the Veteran, or, in the alternative,

b).  Caused by or aggravated by the service-connected left knee.   

In formulating the opinion, the VA examiner is asked to consider and comment on the clinical significance of the following: 

The Veteran has provided a history of a right knee injury playing sports in service and after service of reinjuring the knee at work.  

The service treatment records show treatment for left knee injuries in September 1968 and in September 1969, but there was no complaint or finding or diagnosis of a right knee disability.  

After service, private medical records show that the Veteran sustained a right knee injury on the job in about January 1973 and that he soon thereafter underwent surgery to repair a torn medial meniscus.  Reportedly, during the surgery it was observed that the Veteran had marked chondromalacia of the femoral condyle and a peripheral tear of the medial meniscus.  After surgery, he had continuing knee problems.  


In August 1991, the Veteran underwent left knee surgery for a medial meniscal tear and cartilage changes. 

The VA examiner is asked to consider that the term "aggravation" means a permanent increase in the right knee disability, that is, an irreversible worsening of the right knee condition beyond its natural clinical course due to the service-connected left knee. 

The Veteran's file must be made available to the VA examiner for review. 

2.  After the development is completed, adjudicate the claim. If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



